DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in an interview with Attorney Xiaodong Zhang on 02/24/2021.
The application has been amended as follows: 
1. (Currently amended) A semiconductor device, comprising: a substrate; a source and drain material layer formed on the substrate, wherein the source and drain material layer contains a first trench extending there-through; a channel material layer, including a U-shape portion conformally formed on a bottom and sidewalls of the first trench and two L-shape portions formed on a top surface of the source and drain material layer, wherein the two L-shape portions connects with two ends of the U-shape portion, respectively, and the two L-shape portions form a second trench, and each of the two L-shape portions of the channel material layer includes: a first planar portion levelled on the top surface of the source and drain material layer, and a material layer is located between the source region and the channel material layer and another undoped portion of the source and drain material layer is located between the drain region and the channel material layer; and a gate structure conformally formed on the channel material layer, on the bottom and the sidewalls of each of the first trench and the second trench, wherein the gate structure has a recess and the recess has a symmetrical step structure.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Figs. 3A-3I of Kang teaches a semiconductor device, comprising: a substrate (Item 30a); a source and drain material layer (Item 30c) formed on the substrate (Item 30a), wherein the source and drain material layer (Item 30c) contains a first trench extending  there-through; a channel material layer (Item 35), including a U-shape portion conformally formed on a bottom and sidewalls of the first trench and two L-shape portions (L shape faces down and out) formed on a top surface of the source and drain material layer (Item 30c), wherein the two L-shape portions connects with two ends of the U-shape portion, respectively, and the two L-shape portions form a second trench; and a gate structure (Item 36a; where the gate 
However, the prior art of record does not teach or suggest the combination of limitations including where the second planar portion has a planar surface coplanar with a side surface of the source region and the drain region, and an-2-Attorney Docket No. 00158.0505.01USApplication No. 16/704,127 undoped portion of the source and drain material layer is located between the source region and the channel material layer and another undoped portion of the source and drain material layer is located between the drain region and the channel material layer along with the other limitations of claim 1.
Claims 3-9 are allowable as they depend from and include all of the limitations of allowable claim 1.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pranatharthiharan et al. (US 2014/0134836) teaches a gate shape having a u-shape portion and 2 l-shape portions where the l-shape portions are connected to the u-shape portion and the two l-shape portions extend away from the u-shape portion in a direction perpendicular to a top surface of the substrate. However, Pranatharthiharan does not teach the channel having this shape nor the channel having l-shape portions which are directly on a top surface of a source and drain material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891